              Case 2:11-cv-01759-BJR Document 193 Filed 02/15/19 Page 1 of 6




 1                                                       HONORABLE BARBARA J. ROTHSTEIN
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10    SIERRA CLUB, et al.,                           )
                                                     )        No. C11-1759BJR
11                     Plaintiffs,                   )
12                                                   )        JOINT STATUS REPORT
              and                                    )
13                                                   )
      THE SPOKANE TRIBE OF INDIANS,                  )
14                                                   )
15                   Plaintiff-Intervenor,           )
                                                     )
16      v.                                           )
                                                     )
17
      REGIONAL ADMINISTRATOR OF THE                  )
18    ENVIRONMENTAL PROTECTION                       )
      AGENCY, CHRIS HLADICK, et al.,                 )
19                                                   )
20                     Defendants,                   )
                                                     )
21            and                                    )
                                                     )
22    SPOKANE COUNTY; KAISER                         )
23    ALUMINUM WASHINGTON LLC; and                   )
      STATE OF WASHINGTON                            )
24    DEPARTMENT OF ECOLOGY,                         )
                                                     )
25
                    Defendant-Intervenors.
26    ___________________________________
27           The Parties in this action — Plaintiffs Sierra Club and Center for Environmental Law &
28
     Policy, Defendants Regional Administrator of the Environmental Protection Agency Chris
29
      JOINT STATUS REPORT - 1                                            David J. Kaplan.
                                                                United States Department of Justice
      Case No. C11-1759BJR                                        Environmental Defense Section
                                                                          P.O. Box 7611
                                                                     Washington D.C. 20044
              Case 2:11-cv-01759-BJR Document 193 Filed 02/15/19 Page 2 of 6



     Hladick, et al., (collectively “EPA”), Intervenor-Plaintiff Spokane Tribe of Indians (the “Tribe”),
 1
 2   and Intervenor-Defendants Spokane County, Kaiser Aluminum Washington LLC, and State of

 3   Washington, Department of Ecology (“Ecology”) — jointly submit this status report in
 4
     accordance with the Court’s January 17, 2017 Minute Order. Doc. No. 184. That Order granted
 5
     the unopposed motion filed by Plaintiffs and the Tribe to stay this case and directed the Parties to
 6
 7   file a status report every 120 days. Id.

 8          As previously explained, Ecology is undertaking the process to reissue National Pollutant
 9
     Discharge Elimination System (“NPDES”) permits for certain direct dischargers of, among other
10
     pollutants, total PCBs into the Spokane River. Doc. No. 183 ¶ 4. On November 28, 2016, EPA
11
12   promulgated revisions to water quality criteria for toxic pollutants, including revisions to the

13   water quality criteria for total PCBs. Ecology is continuing to consider how to address the
14   revised water quality criteria in NPDES permits for Spokane River dischargers. In this regard,
15
     Ecology is continuing to develop a permitting strategy. In addition, based on an administrative
16
     petition for reconsideration, which EPA granted on August 3, 2018, EPA is in the process of
17
18   reconsidering certain water quality criteria for toxic pollutants, including those for total PCBs,
19   that were promulgated on November 28, 2016.
20
            The Spokane River Regional Toxics Task Force is continuing to implement its
21
     Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River (Nov.
22
23   29, 2016), including with the support of the Washington legislature’s $310,000 appropriation for

24   the current biennium. As reported previously, the implementation actions in the Comprehensive
25
     Plan include: identification, evaluation, and cleanup of known PCB contamination (specifically
26
     impacting groundwater); implementation of stormwater controls and management activities;
27
28   product testing and establishing procurement and purchasing standards for products and

29
      JOINT STATUS REPORT - 2                                               David J. Kaplan.
                                                                   United States Department of Justice
      Case No. C11-1759BJR                                           Environmental Defense Section
                                                                             P.O. Box 7611
                                                                        Washington D.C. 20044
              Case 2:11-cv-01759-BJR Document 193 Filed 02/15/19 Page 3 of 6



     packaging containing PCBs; support of green chemistry research; public outreach and education;
 1
 2   support of rulemaking to eliminate or reduce inadvertently generated PCBs; research on

 3   emerging end of pipe treatment technologies; building demolition and renovation best
 4
     management practices; and other studies to address data gaps. Ecology and the Task Force are
 5
     also independently assessing in-stream ambient concentrations for PCBs. Since our prior status
 6
 7   report, the Task Force has taken or begun the following actions:

 8         approved a memo describing the results of research into groundwater wells upgradient of
            the Kaiser facility.
 9
10         approved the white paper prepared by Northwest Green Chemistry regarding inadvertent
            PCBs in pigments.
11
12         presented preliminary data from the August 2018 synoptic (water column) survey at the
            December Task Force meeting, with the expectation that a draft report will be available
13          this spring.
14
           developing a centralized database where all relevant data can be stored and accessed.
15
            As previously explained, Plaintiffs and the Tribe may voluntarily dismiss this case based
16
17   in part upon the terms that Ecology includes in the relevant NPDES permits upon renewal. See

18   Doc. No. 183 ¶ 5.
19
            Accordingly, the Parties continue to believe that proceedings in this case should remain
20
     stayed. Therefore, no action is required of the Court at this time, and the Parties will file as
21
22   appropriate a status report within the next 120 days in accordance with the Court’s Minute Order.

23
24                                  Respectfully submitted by:
25
                                    SMITH & LOWNEY, PLLC
26
27                                  By: /S/ Richard Smith
                                    Richard A. Smith, WSBA #21788
28                                  Attorneys for Plaintiff
                                    2317 E. John St., Seattle, WA 98112
29
      JOINT STATUS REPORT - 3                                               David J. Kaplan.
                                                                   United States Department of Justice
      Case No. C11-1759BJR                                           Environmental Defense Section
                                                                             P.O. Box 7611
                                                                        Washington D.C. 20044
           Case 2:11-cv-01759-BJR Document 193 Filed 02/15/19 Page 4 of 6



                            Tel: (206) 860-2883
 1                          Fax: (206) 860-4187
 2                          rasmithwa@igc.org

 3                          By: /S/ David Kaplan
 4                          DAVID J. KAPLAN
                            Attorneys for Federal Defendants
 5                          United States Department of Justice
                            Environmental Defense Section
 6                          P.O. Box 7611
 7                          Washington, DC 20044
                            (202) 514-0997
 8                          David.kaplan@usdoj.gov
 9                          ANNETTE L. HAYES
10                          United States Attorney
                            REBECCA S. COHEN, WSBA #31767
11                          Assistant United States Attorney
                            United States Attorney’s Office
12                          700 Stewart Street, Suite 5220
13                          Seattle, Washington 98101-1271
                            Phone: 206-553-7970
14                          Rebecca.cohen@usdoj.gov
15                          FOSTER PEPPER PLLC
16
                            By: /S/ Lori Gregory
17                          Lori Terry Gregory, WSBA #22006
                            Attorneys for Intervenor Spokane County
18
                            1111 Third Ave., Ste. 3400, Seattle, WA 98101
19                          (206) 447-4400
                            terrl@foster.com
20
21                          PERKINS COIE LLP

22                          By: /S/ Margaret Hupp
                            Margaret C. Hupp, WSBA #43295
23
                            Attorneys for Intervenor Kaiser Aluminum Washington LLC
24                          1201 Third Ave., Ste. 4800, Seattle, WA 98101
                            (206) 359-8000
25                          MHupp@perkinscoie.com
26
                            BOB FERGUSON
27                          Attorney General
28                          By: /S/ Ronald Lavigne
29                          Ronald L. Lavigne, WSBA #18550
     JOINT STATUS REPORT - 4                                      David J. Kaplan.
                                                         United States Department of Justice
     Case No. C11-1759BJR                                  Environmental Defense Section
                                                                   P.O. Box 7611
                                                              Washington D.C. 20044
           Case 2:11-cv-01759-BJR Document 193 Filed 02/15/19 Page 5 of 6



                            Attorneys for Intervenor State of Washington, Dept. of Ecology
 1                          P.O. Box 40117, Olympia, WA 98504
 2                          (360) 586-6751
                            RonaldL@atg.wa.gov
 3
 4
                            /S/ Theodore Knight
 5                          Theodore Clare Knight, WSBA# 39683
                            Attorney for the Spokane Tribe of Indians
 6                          9121 NE Briar Rose Lane
 7                          Bainbridge Island, WA 98110
                            509-953-1908
 8                          Email: tedk@spokanetribe.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     JOINT STATUS REPORT - 5                                      David J. Kaplan.
                                                         United States Department of Justice
     Case No. C11-1759BJR                                  Environmental Defense Section
                                                                   P.O. Box 7611
                                                              Washington D.C. 20044
              Case 2:11-cv-01759-BJR Document 193 Filed 02/15/19 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing filing was electronically filed with the Clerk of the
 3
     Court on Feburary 15, 2019, using the CM/ECF system, which will send notification of said
 4
     filing to the attorneys in this case registered with the Court's CM/ECF system.
 5
 6
 7                                                 /S/ David Kaplan

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
      JOINT STATUS REPORT - 6                                              David J. Kaplan.
                                                                  United States Department of Justice
      Case No. C11-1759BJR                                          Environmental Defense Section
                                                                            P.O. Box 7611
                                                                       Washington D.C. 20044
